Citation Nr: 1635916	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss (BLHL).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A timely notice of disagreement (NOD) was received in November 2010; a statement of the case (SOC) was issued in January 2011, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in March 2011.  Following the most recent remand of this issue, the claim was readjudicated in a December 2014 supplemental statement of the case (SSOC).

This appeal originally included the issue of entitlement to service connection for a skin disorder.  See November 2010 NOD.  However, the Veteran did not perfect an appeal as to that issue.  Rather, in his substantive appeal, he specified that he was only perfecting an appeal as to the claim of entitlement to an increased rating for BLHL.  See March 2011 VA Form 9.  As the Veteran has not expressed his intent to perfect the appeal for skin disorder, the Board has no jurisdiction over that claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

In August 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by pure tone threshold averages and speech recognition scores that correspond to no more than a level "I". 

2.  There are no extraordinary factors associated with the service-connected hearing loss productive of an unusual disability picture such as to render application of the regular schedular provisions impractical.
CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383(f), 4.85, 4.86 Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for bilateral hearing loss.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The Board also finds that there has been substantial compliance with the directives of the August 2014 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board remanded this claim for the purpose of affording the Veteran a contemporaneous VA medical examination, which was conducted in August 2014.  The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

The Veteran seeks an initial compensable disability rating for his bilateral hearing loss.  He asserts his disability is more severe than what is represented by the non-compensable rating.  See March 2011 VA Form 9 ("I don't know exactly how much a 53.75 decibel hearing loss is but I do know that it is a long way from normal hearing.")

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505  (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records and service treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.  

Facts and Analysis

A September 2010 rating decision granted service connection for hearing loss and a noncompensable rating was assigned, effective June 18, 2010.  

For increased compensation for hearing loss, the basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2015).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85.

A review of the record reveals that the Veteran was issued hearing aids by the VAMC after undergoing an audiological examination in April 2010.  See April 2010 VAMC Audiology consult.  The Veteran reported "increased difficulty hearing in noise" and he denied otalgia and dizziness.  Pure tone audiometry air and air/bone conduction tests revealed mild hearing loss at 2000 Hz in the right ear and normal hearing in the left at this frequency, and "sharply sloping to profound" bilateral hearing loss in the frequency range of 4000 - 8000Hz.  

The Veteran was afforded VA audiological and ear disease examinations in August 2010.  See August 2010 VA Ear Disease examination; see also August 2010 VA Audiology examination.  At both examinations, the Veteran reported progressive worsening since his service including Vietnam combat and lack of earplugs during basic training.  The ear disease examiner noted that the Veteran was discharged without an audiological examination, only a "whisper test."  The ear disease examiner noted that the Veteran's hearing loss did not impact his employment because he had been retired since 2009 and that he wears hearing aids because "without them he has difficulty interacting."  The audiological evaluation conducted during the VA audiology exam revealed the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
80
85
LEFT
20
20
40
45
45

The Veteran's August 2010 VA audiology examination shows a right ear pure tone threshold average of 53.75 decibels with speech recognition of 92 percent and a left ear pure tone threshold average of 37.50 decibels with speech recognition of 94 percent.  These figures correspond to a numeric designation of "I" for both ears.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was next afforded a VA examination in September 2014.  See September 2014 VA examination.  The audiological evaluation revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
80
90
LEFT
30
25
45
55
60

The Veteran's September 2014 VA examination shows a right ear pure tone threshold average of 57.50 decibels with speech recognition of 96 percent and a left ear pure tone threshold average of 46.25 decibels with speech recognition of 96 percent.  These figures correspond to a numeric designation of "I" for both ears.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.  Thus, the Veteran is not entitled to a compensable rating for his bilateral hearing loss during any portion of the appeal period.  

The Board acknowledges the Veteran's assertion that his hearing loss warrants a compensable rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, in determining the actual degree of hearing disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not meet the criteria for a higher evaluation at any time during the period on appeal.  See 38 C.F.R. §§ 4.85, 4.86; see also Fenderson, supra. 

Extraschedular Consideration 

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral hearing loss are contemplated by the schedular rating criteria and referral for extra-schedular consideration is not required.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun, supra.  
Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board recognizes and considered the Veteran's statements regarding his functional impairment due to hearing loss.  For example, in April 2010, the Veteran complained of "increased difficulty hearing in noise."  In August 2010, the Veteran complained that he wears hearing aids because "without them he has difficulty interacting."  On VA examination in September 2014, the Veteran reported that the situation that presented him the greatest difficulty was trying to hear in background noise, and that he needed to see the speaker to understand what was being spoken. 

Even so, in consideration of all of the evidence of record, the Board finds that the Veteran's symptomatology and impairment associated with his bilateral hearing loss is not exceptional or unusual so as to render the rating criteria inadequate and to require referral for extra-schedular consideration.  See Thun, supra.  

Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  

The Board considered the functional effects of the Veteran's hearing loss, to include 
difficulty hearing in the presence of background noise, and difficulty communicating without looking at the speaker.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds that these symptoms are addressed under Diagnostic Code 6100 through the use of speech discrimination testing and decibel readings.  Diagnostic Code 6100 is adequate to rate the Veteran's bilateral hearing loss disability and considers the Veteran's symptoms and functional effects of the disability on his daily life and occupation.  The symptoms of difficulty understanding speech in the presence of background noise and significant hearing impairment are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  The symptoms described by the Veteran and the impact on his activities and occupation are not considered so exceptional or unusual to render the available rating criteria inadequate.  The first step of Thun has not been met, and referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not suggest that he is unemployable due to his hearing loss.  Accordingly, the Board finds that Rice is not applicable in this case.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


